 1   Jonathan Hanley
     3241 East Granite Point Circle
 2
     Sandy Utah 84092
 3   801-913-5504 |
     Jonathanhanley22@gmail.com
 4

 5

 6
                                  UNITED STATES DISTRICT COURT
 7                                 FOR THE DISTRICT OF NEVADA
 8

 9

10     FEDERAL TRADE COMMISSION,
                                                        CASE NO. 2:18-CV-00030-JCM-BNW
11                  Plaintiff,
12                                                      STIPULATION TO EXTEND
                    v.                                  DEFENDANTS REPLY DEADLINE TO
13                                                      PLAINTIFFS RESPONSE (ECF NO. 302)
       CONSUMER DEFENSE, LLC, et. al.,
14
                    Defendants.
15

16

17
                                              STIPULATION
18

19

20          COME NOW, Jonathan Hanley in his capacity as Defendant pro se and Defendants,
21
     CONSUMER DEFENSE, LLC; CONSUMER LINK, INC. AMERICAN HOME LOAN
22
     COUNSELORS; AMERICAN HOME LOANS, LLC; CONSUMER DEFENSE GROUP, LLC
23
     F/K/A MODIFICATION REVIEW BOARD, LLC; BROWN LEGAL, INC.; FMG PARTNERS,
24

25   LLC; ZINLY, LLC; SANDRA X. HANLEY, by and through their attorney of record, and the

26   Plaintiff, FEDERAL TRADE COMMISSION, by and through its attorneys of record, and hereby
27
     stipulate, agree and seek this Court’s Order as follows:
28
     STIPULATION TO EXTEND DEFENDANTS REPLY DEADLINE TO PLAINTIFFS RESPONSE (ECF NO.
     302) - 1
 1   1.     Defendant Jonathan Hanley filed a Request for Relief pursuant to Fed. R. Civ. P. 56(d)
 2
     along with an accompanying response on October 4th 2019 (ECF No. 295) in response to
 3
     Plaintiff FTC’s Motion for Summary Judgment filed on July 16th 2019. (ECF No. 255)
 4
     2.     Plaintiff FTC filed a response to Hanley’s Request for 56(d) Relief on October 18th 2019.
 5

 6   3.     Hanley has asked Plaintiff FTC if they are amenable to agreeing to an October 28th reply

 7   deadline with respect to Plaintiff’s response concerning Hanley’s Fed. R. Civ. P. 56(d) request.
 8
     4.     The juncture that this litigation is at is extraordinarily time consuming for a pro se
 9
      defendant who also must also manage attempting to support a family. Hanley has represented
10
      to Plaintiff FTC that he has been diligently working on matters concerning this litigation and
11

12    does not request this extension for any purposes of delay.

13    5.    The parties agree that Hanley may file his reply to Plaintiff FTC’s response (ECF No.
14
      302) on Monday October 28th 2019.
15
      6.    This stipulation is made in good faith among and at the request of the parties, and not for
16
      purposes of delay.
17

18

19          BOGGESS LAW GROUP                       ALDEN F. ABBOTT
                                                    General Counsel
20
            /s/D. Brian Boggess (with permission)   /s/Gregory A. Ashe (with permission)
21          D Brian Boggess                         GREGORY A. ASHE
            Nevada Bar No. 4537                     JASON SCHALL
22          7495 West Azure Drive, Suite 211        Federal Trade Commission
            Telephone: (385)248-5700                600 Pennsylvania Avenue NW
23          Fax: (855)675-2674                      Washington, DC 20580
            Email: bboggess@boggesslawgroup.com     Telephone: 202-326-3719 (Ashe)
24          Attorney for Defendants                 Telephone: 202-326-2251 (Schall)
                                                    Facsimile: 202-326-3768
25                                                  Email: gashe@ftc.gov, jschall@ftc.gov

26

27

28
     STIPULATION TO EXTEND DEFENDANTS REPLY DEADLINE TO PLAINTIFFS RESPONSE (ECF NO.
     302) - 2
 1         Dated: October 25th 2019                    Respectfully Submitted,
 2

 3                                                     /s/ Jonathan Hanley
                                                       Jonathan P. Hanley
 4

 5
     IT IS SO ORDERED:
 6                                         ______________________________
                                           Honorable James C. Mahan
 7                                         United States District Judge
 8

 9
                                                    October 28, 2019
                                           DATED:_______________________
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     STIPULATION TO EXTEND DEFENDANTS REPLY DEADLINE TO PLAINTIFFS RESPONSE (ECF NO.
     302) - 3
